 



Exhibit 10.69
REYNOLDS AMERICAN INC.
ANNUAL INCENTIVE AWARD PLAN
Effective July 30, 2004,
As Amended and Restated as of January 1, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
1.
  Purpose     2  
 
           
2.
  Definitions     2  
 
           
3.
  Eligibility     2  
 
           
4.
  Company Performance Objectives     2  
 
           
5.
  Determination of Target Awards     3  
 
           
6.
  Determination of Employee Performance Rating Multipliers     3  
 
           
7.
  Determination of Cash Awards     4  
 
           
8.
  Determination of Cash Awards for SBC Program Participants     5  
 
           
9.
  Deferral     6  
 
           
10.
  Tax Withholding     9  
 
           
11.
  Adjustments, Amendments or Termination     9  
 
           
12.
  Adoption/Withdrawal by Participating Companies     9  
 
           
13.
  Miscellaneous     10  
 
           
14.
  Effective Date     12  

 



--------------------------------------------------------------------------------



 



REYNOLDS AMERICAN INC.
ANNUAL INCENTIVE AWARD PLAN
Effective July 30, 2004
As Amended and Restated as of January 1, 2008

1.   Purpose       The Reynolds American Inc. Annual Incentive Award Plan is
established to link corporate and business priorities with individual and group
performance objectives for employees of RAI and its affiliated companies. The
Plan is an amendment, restatement and continuation of the R.J. Reynolds Tobacco
Holdings, Inc. Annual Incentive Award Plan.   2.   Definitions       Capitalized
terms have the meanings set forth in Exhibit A.   3.   Eligibility       To be
eligible to participate in the Plan and receive an award, an employee must:

  (a)   be employed by a Participating Company in an employment classification
and at or above a job level or in a job category as designated by such
Participating Company;     (b)   except as otherwise provided in Section 7, be
employed by a Participating Company for at least three months during the year;
and     (c)   except as otherwise provided herein, be actively employed by a
Participating Company on the last day of the year.

4.   Company Performance Objectives

  (a)   Subject to the approval of the Committee, the Chief Executive Officer of
each Participating Company may establish specific objectives (the “Company
Performance Objectives”) for each Participating Company for each year. Subject
to the approval of the Chief Executive Officer of RAI, the Chief Executive
Officers of the Participating Companies also may establish Company Performance
Objectives for some or all of their respective subsidiaries. Company Performance
Objectives may be based on any financial, operational or other criteria, such as
market share.

A-1



--------------------------------------------------------------------------------



 



  (b)   Each of the Company Performance Objectives will be weighted for the
purpose of determining awards under the Plan. Different weights may be assigned
to the objectives for different Participants and Participating Companies.
However, the aggregate weights for the Company Performance Objectives will each
range from 1-100% and together total 100%.     (c)   Company Performance
Objectives may be reviewed and revised during the year pursuant to the
procedures used for their adoption. The Chief Human Resources Officer may change
the weighting of any objective for any Participant below Senior Vice President
(job level 11).

5.   Determination of Target Awards

  (a)   Each Participant’s target award level is expressed as a percentage of
Base Pay and falls within a range of target award levels set for the
Participant’s salary grade. The Committee will periodically review and may
modify the range of target award levels for each salary grade. Subject to the
approval of the Chief Human Resources Officer, Reviewing Managers will
periodically review and may modify specific target award levels for individual
Participants. The Chief Executive Officer may modify the specific target award
level for the Chief Human Resources Officer.     (b)   Each Participant’s target
award for each year equals the product of (i) the Participant’s highest annual
rate of Base Pay in effect for three months or more during the year, multiplied
by (ii) the Participant’s highest target award level for which he was eligible
for three months or more during the year; provided, however, that with respect
to employees of RAI, R. J. Reynolds Tobacco Company and R. J. Reynolds Global
Products, Inc. (exclusive of any Puerto Rico based employees), if the product of
(i) and (ii) is less than $1,000, the Participant’s target award will be $1,000.

6.   Determination of Employee Performance Rating Multipliers       Each
Participant’s Employee Performance Rating Multiplier will be determined by his
performance rating under each Participating Company’s Performance Management
Center (PMC) process, as set forth in the following table; provided, that the
Employee Performance Rating Multiplier shall never be greater than 1.0 for
Participants above the vice president level:

                    PMC
Performance Rating     Employee Performance
Rating Multiplier
If Company Performance
Rating is 100% or greater     Employee Performance
Rating Multiplier
If Company Performance
Rating is less than 100%     Exceeds     1.5     1.0    

A-2



--------------------------------------------------------------------------------



 



                    High Achieves     1.2     1.0     Achieves     1.0     1.0  
  Almost Achieves     0.5     0.5     Fails to Meet     0     0    

7.   Determination of Cash Awards

  (a)   Promptly after the end of each year, the Chief Executive Officer of RAI
will review the performance of each Participating Company with the Committee.
Subject to the approval of the Committee, the Chief Executive Officers of the
Participating Companies may give a rating to each Company Performance Objective
for the year (a “Company Performance Rating”) ranging from 0-200% for each
Company Performance Objective.     (b)   The amount of each Cash Award is
determined by the following formula:

  (i)   the product of the Company Performance Ratings multiplied by the
respective weights assigned to the corresponding Company Performance Objectives
pursuant to Section 4(c)         multiplied by     (ii)   the target award for
the Participant established pursuant to Section 5         multiplied by    
(iii)   the Employee Performance Rating Multiplier established pursuant to
Section 6.

  (c)   When a Participant becomes eligible to participate in the Plan after the
start of the year, the Participant’s Cash Award will be prorated for the number
of months of eligibility during the year. In the event a Participant is on a
leave of absence during the year, the Participant’s Cash Award may be prorated,
based on the number of full or partial months of active employment, at the
discretion of the Chief Human Resources Officer.     (d)   If a Participant’s
employment is interrupted by the Participant’s death, Disability or Retirement
at any time during the year, the Participant will receive a Cash Award equal to
his or her target award, prorated for the number of full or partial months of
employment during the year, as soon as practicable after such death, Disability
or Retirement. The Chief Human Resources Officer shall determine

A-3



--------------------------------------------------------------------------------



 



      whether such pro ration will be on a daily or monthly basis, and if on a
monthly basis, whether a full month’s credit will be given for any partial month
of work or short-term disability.     (e)   If a Participant loses eligibility
under the Plan as the result of a transfer to a non-Participating Company, the
Participant will receive a Cash Award equal to his or her actual award
determined in accordance with Section 7(b), prorated for the number of full and
partial months as an eligible employee under the Plan. If the Participant’s
employment has been for a period of less than three months, the Participant’s
Cash Award shall be determined under this Plan at the Base Pay in effect on the
date before the Participant loses eligibility under the Plan.     (f)   If a
Participant is reclassified into a job with a lower base job value as a result
of a company-initiated redeployment (involuntary move for the Participant), the
target award will equal the product of (i) the greater of the highest annual
rate of Base Pay in effect for three months or more during the year or the Base
Pay in effect prior to any reduction due to the redeployment, multiplied by
(ii) the greater of the highest target award level in effect for three months or
more during the year or the target award level in effect prior to any reduction
due to the redeployment.     (g)   After obtaining approval from the Committee
and satisfying its requirements, the Companies will pay the Cash Award as soon
as practicable after the end of the year, but in any event no later than
March 15 (other than for employees on international assignment, who will be paid
the Cash Award no later than June 30) or as otherwise required by Section 409A
of the Internal Revenue Code of 1986, as amended, except as provided in the
event of death, Disability or Retirement pursuant to Section 7(d).

8.   Determination of Cash Awards for SBC Program Participants

  (a)   If a Participant’s employment terminates pursuant to the SBC Program at
any time during the year, the Participant will receive a Cash Award for the year
of termination of active employment equal to his or her actual award determined
in accordance with Section 7(b), prorated for the number of full or partial
months as an active employee, plus if the employment terminates in any of the
first eleven months of the year an amount equal to the amount of matching
contributions and/or retirement enhancement contributions, if any, that would be
contributed by the Company to the Company’s qualified defined contribution plan
(the “CIP”) and nonqualified defined contribution benefit plans assuming that
(A) the Participant was as an active participant in the CIP during the year of
termination, (B) the Participant’s pay was equal to the amount of such Cash
Award and (C) the Participant had elected to contribute in an amount that would
have provided for the maximum matching contributions for such year. In addition,
the SBC Program may provide the Participant with credit for some or all of the
period of salary continuation and, if so, will establish criteria to determine
the Company

A-4



--------------------------------------------------------------------------------



 



      Performance Ratings for the Participant during this period. Payment of the
resulting Cash Awards, if any, will be governed by the terms of the SBC Program.
    (b)   If an employee returns from the SBC Program to active employment for a
Participating Company, where such employee received credit under the Plan in
accordance with Section 8(a) for some or all of the period of salary
continuation pursuant to the SBC Program, but the employee’s active employment
for the Participating Companies does not satisfy the eligibility requirements of
Section 3, the employee will receive a Cash Award equal to his or her target
award, prorated for the period he or she received salary continuation pursuant
to the SBC Program and was eligible for credit under the Plan. A Cash Award to
be made pursuant to this Section 8(b) will be paid to the employee as soon as
practicable following his or her return to active service.     (c)   If an
employee returns from the SBC Program to active employment for a Participating
Company, where such employee received credit under the Plan in accordance with
Section 8(a) for some or all of the period of salary continuation pursuant to
the SBC Program and he or she continues to satisfy the eligibility requirements
of Section 3, the Participant will receive (i) a Cash Award equal to his or her
target award, prorated for the period he or she received salary continuation
pursuant to the SBC Program and was eligible for credit under the Plan, and
(ii) a Cash Award equal to his or her actual award determined in accordance with
Section 7(b), prorated for the number of full or partial months as an active
employee. Payment of the Participant’s Cash Award pursuant to Section 8(c)(i)
will be paid as soon as practicable following his or her return to active
service. Payment of the Participant’s Cash Award pursuant to Section 8(c)(ii)
will be paid as provided in Section 7(g).     (d)   If an employee has his or
her SBC interrupted (short-term) and he or she received credit under the Plan in
accordance with Section 8(a) for some or all of the period of salary
continuation pursuant to the SBC Program, but the employee’s active employment
for Participating Companies does not satisfy the eligibility requirements of
Section 3, he or she will receive a Cash Award equal to his or her target award,
prorated for the period he or she received salary continuation pursuant to the
SBC Program and was eligible for credit under the Plan, to be paid at the end of
the employee’s SBC period.     (e)   If an employee has his or her SBC
interrupted (short-term) and he or she returns to active employment for a
Participating Company, where such employee received credit under the Plan in
accordance with Section 8(a) for some or all of the period of salary
continuation pursuant to the SBC Program and he or she continues to satisfy the
eligibility requirements of Section 3, the Participant will receive (i) a Cash
Award equal to his or her target award, prorated for the period he or she
received salary continuation pursuant to the SBC Program and was eligible for
credit under the Plan, and (ii) a Cash Award equal to his or her actual

A-5



--------------------------------------------------------------------------------



 



      award determined in accordance with Section 7(b), prorated for the number
of full or partial months as an active employee. Payment of the Participant’s
Cash Award pursuant to Section 8(e)(i) will be paid at the end of the employee’s
SBC period. Payment of the Participant’s Cash Award pursuant to Section 8(e)(ii)
will be paid as provided in Section 7(g).

9.   Deferral

  (a)   As of the last day of each year prior to 2004, each Participant who was
on a U.S. dollar payroll could elect to defer payment of the Cash Award for that
year. An election to defer was made pursuant to procedures established by the
Committee and was made in writing, signed by the Participant and delivered to a
Participating Company by December 15 of the year preceding payment. The election
was irrevocable and specified the percentage of the Cash Awards (from 5% to
100%) to be paid (i) as soon as practicable after the year in which the
Participant’s Retirement, Disability or other termination of employment occurs
or, if earlier, (ii) in January of any designated future year. If the
Participant’s employment with all Participating Companies terminates before the
designated year, the award will be paid in January of the year following
termination. If a Participant was eligible for CIP and elected to defer the
proceeds of Cash Awards, the Participant’s Participating Company contributed an
additional 3% to the amount deferred on account of the 3% Company match that the
Participant would have received under CIP if the Participant had not deferred
the Cash Award.     (b)   Each Participant specified, on the notice electing
deferred payment pursuant to Section 9(a), whether the Cash Award was deferred
by cash credit, Common Stock credit, or a combination of the two. If a
Participant elected to defer payment pursuant to Section 9(a) and failed to
choose a mode of deferral, the Participant’s deferral was made by means of a
cash credit. Cash credits and stock credits are recorded in accounts established
in each Participant’s name on the books of the Participant’s Participating
Company. At the direction of RAI, any Participant’s accounts may be consolidated
on the books of RAI or any of its subsidiaries.

  (i)   If the deferral is wholly or partly a cash credit, the Participant’s
cash credit account will be credited, as of the date(s) that payment of the Cash
Awards would otherwise have been made, with the dollar amount of the portion of
the Cash Awards deferred by means of a cash credit. In addition, the
Participant’s cash credit account will be credited as of the last day of each
calendar quarter with an interest equivalent in an amount determined by applying
to the current balance in the account an interest rate equal to the average
prime rate of JPMorgan Chase & Co. or its successor during the preceding
quarter. Interest will be credited for the actual number of days in the quarter
using a 365-day year.

A-6



--------------------------------------------------------------------------------



 



  (ii)   If the deferral is wholly or partly a Common Stock credit, the
Participant’s Common Stock credit account will be credited, as of the date(s)
that payment of the Cash Awards would otherwise have been made, with the Common
Stock equivalent of the number of shares of Common Stock (including fractions of
a share) that could have been purchased with the portion of the Cash Awards
deferred by means of a Common Stock credit at the Closing Price on the date that
payment of the Cash Awards would otherwise have been made. As of the date any
dividend is paid to shareholders of Common Stock, the Participant’s Common Stock
credit account also will be credited with an additional Common Stock equivalent
equal to the number of shares of Common Stock (including fractions of a share)
that could have been purchased at the Closing Price on such date with the
dividend paid on the number of shares of Common Stock to which the Participant’s
Common Stock credit account is then equivalent. If dividends are paid in
property, the dividend will be deemed to be the fair market value of the
property at the time of distribution of the dividend, as determined by the
Committee.

  (c)   Payment of deferred Cash Awards will be made in a single cash payment as
soon as practicable in January of the appropriate year. If and to the extent
that the deferral is by means of the Common Stock credit account the value of
the payment will be based on the Closing Price of Common Stock on the last
trading day of the year prior to payment. Notwithstanding the foregoing, if a
Participant elects in writing before December 15 of the year his employment
terminates due to Retirement or Disability, payment will be made in
substantially equal annual installments (not to exceed ten) commencing in
January following the Retirement or Disability. Notwithstanding any election
under Section 9(a) to defer Cash Awards by means of a Common Stock credit, the
Common Stock credit account of a Participant who elects to receive installment
payments will be converted into a cash credit account as of January 1 of the
year in which such installment payments commence. Any election by a Participant
under this Section 9(c) will be irrevocable after December 15 of the year prior
to commencement of payment.     (d)   At the one-time election of a Participant
made in writing to the Committee, all or any designated portion of the Common
Stock credit account may be converted to, and such Participant will be credited
with, a cash credit account as of the first business day of the calendar quarter
following the quarter in which the election is made. The amount credited to the
cash credit account will be determined by multiplying the number of shares of
Common Stock to which the Participant’s Common Stock credit account is then
equivalent and as to which such election has been made by the Closing Price on
the last business day of the calendar quarter in which the election is made. Any
Common Stock credits attributable to dividends paid on Common Stock during the
calendar quarter in which the election is made will be credited before making
the conversion. Such election may be made by a Participant at any time prior to
the end of the calendar year in

A-7



--------------------------------------------------------------------------------



 



      which termination of employment occurs. An election by a Participant under
this Section 9(d) will be irrevocable.     (e)   If the number of shares of
Common Stock is increased or decreased as a result of any stock dividend,
subdivision or reclassification of shares, the number of shares of Common Stock
to which each Participant’s Common Stock credit account is equivalent shall be
increased in proportion to the increase or decrease in the number of outstanding
shares of Common Stock and the Closing Price on which payments hereunder is
based will be proportionately decreased or increased. If the number of
outstanding shares of Common Stock is decreased as the result of any combination
or reclassification of shares, the number of shares of Common Stock to which
each Participant’s Common Stock credit account is equivalent will be decreased
in proportion to the decrease in the number of outstanding shares of Common
Stock. In the event RAI is consolidated with or merged into any other
corporation and holders of Common Stock receive common shares of the resulting
or surviving corporation, each Participant’s Common Stock credit account, in
place of the shares then credited thereto, will be credited with a stock
equivalent determined by multiplying the number of common shares of stock given
in exchange for a share of Common Stock upon such consolidation or merger, by
the number of shares of Common Stock to which the Participant’s account is then
equivalent. If in such a consolidation or merger, holders of Common Stock
receive any consideration other than common shares of the resulting or surviving
corporation, the Committee will determine the appropriate change in
Participants’ accounts. In the event of an extraordinary dividend, including any
spin-off, the Committee will make appropriate adjustments to each Participant’s
Common Stock credit account.     (f)   If a Participant dies, whether before or
after termination of employment, any cash credit account and Common Stock credit
account to which he or she is entitled, including any award approved after the
Participant’s death as to which an election to defer was made and any remaining
installment payments, will be distributed in cash as soon as practicable (unless
the Committee otherwise provides) to the Participant’s beneficiaries pursuant to
Section 13(i).

10.   Tax Withholding       Each Participant’s employer will deduct any taxes
required to be withheld by federal, state, local or foreign governments from
payments and distributions under the Plan.   11.   Adjustments, Amendments or
Termination

  (a)   The Committee may make appropriate and equitable adjustments in the
Company Performance Ratings and the number, terms and conditions of any Cash
Awards if it determines that conditions warrant such adjustment. Such conditions
may include, without limitation, changes in the economy, laws, regulations and

A-8



--------------------------------------------------------------------------------



 



      generally accepted accounting principles, as well as corporate events such
as a merger, consolidation, recapitalization, reclassification, stock split,
stock dividend, spin-off, change of control or other event. Any adjustment made
by the Committee shall be final and binding upon the Participating Companies and
the Participants.     (b)   The Committee may amend, suspend or terminate the
Plan at will and at any time, but it will not take any action that would
materially adversely affect the rights of Participants with respect to deferral
accounts.

12.   Adoption/Withdrawal by Participating Companies

  (a)   Adoption of Plan. Any entity may, with the consent of the Committee,
adopt the Plan and thereby become a Participating Company hereunder by executing
an instrument evidencing such adoption and filing a copy thereof with the
Committee. By this adoption of the Plan, Participating Companies (other than
RAI) shall be deemed to consent to actions taken by RAI in entering into any
arrangements for the purpose of providing benefits under the Plan, and to
authorize RAI and/or the Committee on behalf of RAI to take any actions within
the authority of RAI under the terms of the Plan.     (b)   Withdrawal/Effect of
Termination. Notwithstanding the foregoing, in the case of any Participating
Company that adopts the Plan and thereafter (i) ceases to exist or
(ii) withdraws or is eliminated from the Plan, it shall not thereafter be
considered a Participating Company thereunder and the employees of such
Participating Company shall no longer be eligible to participate in the Plan.
Any Participating Company (other than RAI) which adopts the Plan may elect
separately to withdraw from the Plan and such withdrawal shall constitute a
termination of the Plan as to it; provided, however, that such terminating
Participating Company shall continue to be a Participating Company for the
purposes hereof as to Participants to whom it owes obligations hereunder, unless
RAI or the Committee directs otherwise.     (c)   Expenses. The expenses of
administering the Plan will be paid by RAI, unless RAI, in its sole and absolute
discretion, directs the other Participating Companies to pay some or all of the
expenses.     (d)   Liability for Payment/Transfers of Employment.

  (i)   Subject to the provisions of subsections (ii) and (iii) hereof, each
Participating Company shall be solely liable for and shall reimburse RAI for the
Participating Company’s appropriate share of any funding necessary to provide
benefits to its employees who are Participants under this Plan;

A-9



--------------------------------------------------------------------------------



 



  (ii)   Notwithstanding the foregoing, upon a transfer of employment among
Participating Companies, any liability for the payment of a Cash Award to or on
behalf of a Participant shall be transferred from the prior Participating
Company to the new Participating Company. The last Participating Company of the
Participant shall be responsible for the payment of any Cash Award payable
hereunder after the Participant’s termination of employment, whether liability
for such payment accrued before or after the Participant’s transfer of
employment to such Participating Company; and     (iii)   Notwithstanding the
foregoing, in the event that RAI is unable or refuses to satisfy its obligation
hereunder with respect to the payment of any Cash Award to or on behalf of its
Participants, each of the Participating Companies (unless it is insolvent),
other than RAI, shall guarantee and be jointly and severally liable for a
portion of such Cash Award under the Plan, allocated based on a fraction, the
numerator of which is equal to the number of Participants in the Plan who are
current or former employees of the Participating Company and the denominator of
which is the total number of Participants in the Plan, excluding current or
former RAI employees (as in effect on the date of the determination).

13.   Miscellaneous

  (a)   Except as determined by the Committee, no person will have any right to
receive an award.     (b)   The Committee has the power to interpret the Plan
and, together with the officers of the Companies, has complete discretion in
making determinations and taking action pursuant to the Plan. All
interpretations, determinations and actions by the Committee will be final,
conclusive and binding on all parties. Subject to the preceding sentence, the
Chief Executive Officer of RAI will administer the Plan and will resolve all
administrative questions and interpretations. The Committee and the Chief
Executive Officer of RAI may delegate their authority to anyone. In such event,
references in the Plan to the Committee or to the Chief Executive Officer of RAI
will refer to their delegates when appropriate.     (c)   The Participating
Companies, their boards of directors, the Committee, the officers and the other
employees of RAI and its subsidiaries will not be liable for any action taken in
good faith in interpreting and administering the Plan.     (d)   For purposes of
the Plan, a Participant on leave of absence approved by a Participating Company
will be considered an employee. Except as otherwise provided herein, a
Participant on salary continuation under an SBC Program or agreement of
severance will not be considered an employee but will be deemed to be terminated
on his or her last day of active employment. A Participant absent

A-10



--------------------------------------------------------------------------------



 



      due to short-term disability on the last day of a year is deemed to be
actively employed if such Participant was actively employed at any time during
the year.     (e)   Nothing herein creates a vested right. The Cash Awards and
the interest, dividends and other expenses on Cash Awards deferred under
Section 9 are not funded and, except to the extent provided in
Section 12(d)(iii), are paid from the general assets of the Company from which
the Participant terminated employment. Nothing herein shall be construed to
require the Participating Companies to maintain any fund or segregate any amount
for the benefit of any Participant and no Participant or other person shall have
any claim against, right to, or security or other interest in, any fund, account
or asset of any Participating Company from which he or she terminated
employment. Other benefits referred to herein may be funded or unfunded as
provided for in the individual plans.     (f)   The Plan does not create or
confer on any Participant any right to employment, and the employment of any
Participant may be terminated by the Participant or the Participant’s employer
without regard to the effect that termination might have on the Participant with
respect to the Plan.     (g)   Participants may not transfer, pledge or encumber
any benefit under the Plan prior to its receipt in cash. Except as required by
law, creditors may not attach or seize any such benefit.     (h)   The Plan will
be governed by and subject to the laws of the State of North Carolina.     (i)  
In the event of the death of a Participant, any distribution to which such
Participant is entitled under the Plan shall be made to the beneficiary
designated by the Participant to receive the proceeds of any noncontributory
group life insurance coverage provided for the Participant by the Participant’s
Participating Company (“Group Life Insurance Coverage”). If the Participant has
not designated such beneficiary, does not have any Group Life Insurance coverage
or desires to designate a different beneficiary, the Participant may file with
the Chief Human Resources Officer a written designation of a beneficiary under
the Plan, which designation may be changed or revoked only by the Participant,
in writing. If no designation of beneficiary has been made by a Participant
under the Group Life Insurance Coverage or filed with the Chief Human Resources
Officer under the Plan, distribution upon such Participant’s death shall be made
in accordance with the provisions of the Group Life Insurance Coverage. If a
Participant is no longer an employee of a Participating Company at the time of
death, no longer has or never had any Group Life Insurance Coverage and has not
filed a designation of beneficiary with the Chief Human Resources Officer under
the Plan, distribution upon such Participant’s death shall be made to the
Participant’s estate.

A-11



--------------------------------------------------------------------------------



 



  (j)   A Company may supersede some or all of the terms of the Plan with
respect to individual Participants pursuant to an employment, termination or
similar agreement. In case of conflict, the agreement will control.

14.   Effective Date       The Plan is effective as of July 30, 2004. The Plan
as set forth herein reflects amendments effective November 30, 2004, February 2,
2005, January 1, 2006, November 29, 2006, May 10, 2007, and January 1, 2008.

A-12